


Exhibit 10.18
EMPLOYEE STOCK OPTION AWARD
granted under the
LPL Financial Holdings Inc.
2010 OMNIBUS EQUITY INCENTIVE PLAN


This agreement (the “Agreement”) evidences the grant of an award by LPL
Financial Holdings Inc., a Delaware corporation (the “Company”), to [•] (the
“Optionee”) pursuant to the Company’s 2010 Omnibus Equity Incentive Plan (as
amended from time to time, the “Plan”). For purposes of this Agreement, the
“Grant Date” shall mean [•], 20[•].
1.Grant of Options. The Company hereby grants on the Grant Date to the Optionee
an option to purchase, in whole or in part, on the terms provided herein and in
the Plan, [•] shares of Stock (the “Shares”), at an exercise price of [$•] per
Share (the “Options”).
The Options evidenced by this Agreement are intended to be, and are hereby
designated nonstatutory options, that is, options that do not qualify as
incentive stock options under Section 422.
2.Vesting.
(a)Time-Based Vesting. During the Optionee’s Employment, the Options shall vest
and become exercisable with respect to:
(i)[•] Shares on and after [•];
(ii)an additional [•] Shares on and after [•]; and
(iii)an additional [•] Shares on and after [•].
(b)Termination of Employment. Automatically and immediately upon the cessation
of the Optionee’s Employment, all outstanding and unvested Options shall cease
to be exercisable and will terminate, except that upon a termination of
Employment due to the Optionee’s death or upon the Optionee’s Retirement any and
all unvested Options will vest and become fully exercisable.
(c)Competitive Activity During Employment. Automatically and immediately in the
event the Board determines that the Optionee was not in compliance with any
non-competition, non-solicitation, non-disclosure, or confidentiality agreement
with the Company or its Affiliates, or, if not subject to such agreement,
engaged in Competitive Activity, all outstanding Options, both vested and
unvested, shall cease to be exercisable and will terminate.
Notwithstanding the foregoing (but subject to any contrary provision of this
Agreement or any other written agreement between the Company and the Optionee or
any employee benefit plan or program sponsored by the Company and in which the
Optionee participates, in each case with respect to vesting and termination of
Options granted under the Plan and Shares deliverable upon exercise of such
Options), no Options shall vest or shall become eligible to vest on any date
specified above unless the Optionee is then, and since the Grant Date has
continuously been, employed by or providing services to the Company or its
Affiliates in a manner that satisfies eligibility and participation criteria
described in the Plan.
3.Exercise of Options. Each election to exercise the Options shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom the Options are transferred by will or the applicable laws of descent
and distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. The latest date
on which the Options may be exercised (the “Final Exercise Date”) is the date
which is the tenth anniversary of the Grant Date, subject to earlier termination
in accordance with the terms and provisions of the Plan and this Agreement.
Notwithstanding the foregoing, the following rules will apply if an Optionee’s
Employment ceases in all




--------------------------------------------------------------------------------




circumstances: automatically and immediately upon the cessation of Employment,
the Options, to the extent not earlier terminated (whether pursuant to Section
2(c) or otherwise), will cease to be exercisable and will terminate, except
that:
a.any portion of the Options held by the Optionee or the Optionee’s permitted
transferees, if any, on the date of the Optionee’s termination of Employment by
reason other than death, Disability, Retirement or for Cause, to the extent then
vested and exercisable, will remain exercisable for the shorter of (i) a period
of 90 days or (ii) the period ending on the Final Exercise Date, and will
thereupon terminate;
b.any portion of the Options held by the Optionee or the Optionee’s permitted
transferees, if any, on the date of the Optionee’s termination of Employment by
reason of death or Disability, to the extent then vested and exercisable (for
the avoidance of doubt, after giving effect, in the case of a termination by
reason of death, to any accelerated vesting pursuant to Section 2(b)), will
remain exercisable for the shorter of (i) the one year period ending with the
first anniversary of the Optionee’s death or Disability, as the case may be, or
(ii) the period ending on the Final Exercise Date, and will thereupon terminate;
c.any portion of the Options held by the Optionee or the Optionee’s permitted
transferees, if any, on the date of the Optionee’s Retirement, to the extent
then vested and exercisable (for the avoidance of doubt, after giving effect to
any accelerated vesting upon Retirement pursuant to Section 2(b)) will remain
exercisable for the lesser of (i) the two-year period ending with the second
anniversary of the Optionee’s Retirement or (ii) the period ending on the Final
Exercise Date, and will thereupon terminate; provided that the Options will
terminate immediately in the event the Board determines that the Optionee is not
in compliance with any non-competition, non-solicitation, non-disclosure, or
confidentiality agreement with the Company or its Affiliates, or, if not subject
to such agreement, has engaged in Competitive Activity; and
d.any portion of the Options held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to the cessation of the Optionee’s
Employment will immediately terminate upon such cessation if such cessation of
Employment has resulted in connection with an act or failure to act constituting
Cause.  
4.Covered Transaction. In the event of a Covered Transaction, the Administrator
may require that any amounts delivered, exchanged, or otherwise paid in respect
of outstanding and then unvested Options be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.
5.Withholding. No Shares will be transferred pursuant to the exercise of the
Options unless and until the person exercising the Options shall have remitted
to the Company in cash or by check an amount sufficient to satisfy any federal,
state, or local withholding tax requirements or tax payments, or shall have made
other arrangements satisfactory to the Administrator with respect to such taxes.
The Administrator may, in its sole discretion, hold back Shares from an award or
permit an Optionee to tender previously owned shares of Stock in satisfaction of
tax withholding or tax payment requirements (but not in excess of the applicable
minimum statutory withholding rate).
6.Nontransferability. Neither the Options nor any rights with respect to this
Agreement may be sold, assigned, transferred (other than by will or the
applicable laws of descent and distribution), pledged or otherwise encumbered,
except as the Administrator may otherwise determine.
7.Effect on Employment Rights. Neither the grant of the Options, nor the
issuance of Shares upon exercise of the Options, shall confer upon the Optionee
any right to be retained in the employ or service of the Company or any of its
Affiliates and shall not affect in any way the right of the Company or any of
its Affiliates to terminate the Optionee’s Employment at any time.
8.Governing Law. This Agreement shall be governed and construed by and
determined in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
9.Repurchase by Company. If the Optionee’s Employment is terminated by reason of
Cause, in the




--------------------------------------------------------------------------------




event the Board determines that the Optionee is not in compliance with any
non-competition, non-solicitation, non-disclosure, or confidentiality agreement
with the Company or its Affiliates, or in the event the Board determines that
the Optionee has engaged in Competitive Activity during Employment or the one
year period following termination of the Optionee’s Employment, the Company may
repurchase from the Optionee the Shares received by the Optionee upon exercise
of the Options and then held by the Optionee for a purchase price equal to the
lower of fair market value or the aggregate exercise price of the Options. If
the Optionee no longer holds the Shares, the Board may require that the Optionee
remit or deliver to the Company (1) the amount of any gain realized upon the
sale of any Shares received pursuant to the Options, (2) any consideration
received upon the exchange of any Shares received pursuant to the Options (or
the extent that such consideration was not received in the form of cash, the
cash equivalent thereof valued at the time of the exchange) and (3) to the
extent that the Shares were transferred by gift or without consideration, the
value of the Shares determined at the time of gift or transfer.
10.Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of the Options has been furnished
to the Optionee. By exercising all or any part of the Options, the Optionee
agrees to be bound by the terms of the Plan and this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the terms of this
Agreement shall control.
11.Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan, and, as used herein, the following terms shall have the meanings
set forth below:
“Disability” shall have the meaning ascribed to such term in any employment or
service agreement or other similar agreement between the Optionee and the
Company or any of its subsidiaries, or, if no such agreement exists or the
provisions of such agreements conflict, the total and permanent disability of
the Optionee during the Optionee’s Employment through any illness, injury,
accident or condition of either a physical or psychological nature as a result
of which, in the judgment of the Board, the Optionee is unable to perform
substantially all of the Optionee’s duties and responsibilities, notwithstanding
the provision of any reasonable accommodation.
“Retirement” shall mean termination of Employment other than for Cause following
(a) attainment of age 65 and completion of five (5) years of continuous service
with the Company, or (b) attainment of age 55 and completion of ten (10) years
of continuous service with the Company.
12.General. For purposes of this Agreement and any determinations to be made by
the Administrator, the determinations of the Administrator shall be binding upon
the Optionee and any transferee.


[Signature page follows.]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.




LPL FINANCIAL HOLDINGS INC.




By:___________________________
Name:     
Title:    
Dated:


Acknowledged and Agreed:




By_______________________
[Optionee's Name]
 


